DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 23 and 25 have been cancelled.
Claims 14-15, 17-22, 24, and 26-29 have been amended.
Claims 14-22, 24, and 26-29 are presented for examination.

Response to Arguments
Applicant’s arguments, see Applicant Remarks Page 10, filed on January 11, 2022, with respect to the claim objections have been fully considered and are persuasive.  The claim objections have been withdrawn. 
Applicant’s arguments, see Applicant Remarks Page 10, filed on January 11, 2022, with respect to 35 U.S.C. § 112(b) have been fully considered and are persuasive.  The previous 35 U.S.C. § 112 rejection has been withdrawn. 
Applicant’s arguments, see Applicant Remarks Page 11, filed on January 11, 2022, with respect to Non-Statutory Double Patenting for claims 14-17, 28, and 29 have been fully considered and are persuasive.  The Non-Statutory Double Patenting rejection for claims 14-17, 28, and 29 have been withdrawn. 
 Applicant’s arguments, see Applicant Remarks Page 10, filed on January 11, 2022, with respect to 35 U.S.C. § 101 have been fully considered and are persuasive.  The previous 35 U.S.C. § 101 rejection has been withdrawn. 


Claim Objections
Claim 19 recites “algorithms”. The Examiner suggests amending this to recite “algorithms.”
Claim 21 recites “the updating of the ma”. The Examiner suggests amending this to recite “the updating of the map”.
Claim 26 recites “the plurality of features include”. The Examiner suggests amending this to recite “the plurality of features includes”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitations “a sensor-requirement model” and “a sensor-availability model”. These limitations are unclear and are not further defined in the specifications. For purposes of 
Clarification is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 14-18, 20-22, and 26-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ferguson (U.S. Patent Application Publication No. 20140088855).

Regarding claim 14, Ferguson teaches the method comprising the following steps:
providing a digital map;
Ferguson [0003] discloses that electronic maps are known in the art.
determining an instantaneous reference position and localizing the reference position as a map position in the digital map;
Ferguson [0005] discloses incorporating the vehicle’s position in the detailed map information.
Ferguson [0053] discloses using a Global Positioning System (GPS) to determine the autonomous vehicle’s instantaneous reference position.
obtaining in a memory device an identification of a plurality of features associated with the localized map position, wherein the memory device further identifies a respective one or more setpoint feature properties for each of the plurality of features;
Ferguson [0003] discloses using previously stored map data to identify a plurality of features such as lane markings, lane edges, traffic safety cones, etc. are known in the art.
Ferguson [0059] discloses detecting objects external to the autonomous vehicle including obstacles in the roadway, traffic signals, signs, trees, etc.
detecting surroundings at the instantaneous reference position;
Ferguson [0056] discloses detecting the vehicle surroundings.
based on the detected surroundings, for each of the identified plurality of features, determining whether under a current state the setpoint feature properties identified for the respective feature are expected to be sufficiently detectable using one or more sensors for performance of a comparison test
Ferguson [0005] discloses receiving sensor information and determining that the driving environment (e.g., road information, position, speed, or direction of travel) has changed by a comparison test.
Ferguson [0006] discloses determining a deviation metric value by comparing the changes in driving environment to a deviation metric threshold.
The Examiner notes that a threshold is a measure of being sufficiently detectable.
comparing the detected actual feature properties to the setpoint feature properties to which the detected actual feature properties correspond to thereby ascertain a difference value;
Ferguson [0112] discloses using a deviation threshold to compare driving environment metrics to indicate whether a change has occurred.
The Examiner notes that a deviation value is analogous to a difference value.
determining whether the difference value exceeds a predefined threshold deviation;
Ferguson [0016] discloses determining when a deviation metric value exceeds a deviation metric threshold.
and in response to a result of the determination regarding the difference value being that the difference value does not exceed the predefined threshold deviation, operating a vehicle based on the digital map.
Ferguson [0115] discloses determining if the deviation metric is not greater than the threshold.
The Examiner notes that a deviation metric is a difference value.
Ferguson Fig. 1 (provided below) depicts that the autonomous driving computer system (144) operates based on data (112) that includes detailed map information (114).

    PNG
    media_image1.png
    598
    886
    media_image1.png
    Greyscale

Regarding claim 15, Ferguson teaches the method as recited in claim 14, wherein:
the vehicle is a highly automated vehicle  
Ferguson [0001] discloses that autonomous vehicles are known in the art.

Regarding claim 16, Ferguson teaches the method as recited in claim 14, wherein:
the digital map is a highly accurate digital map.  
Ferguson [0003] discloses using prior stored map information to precisely navigate an environment is known in the art.
Ferguson [0005] discloses providing detailed map information.

Regarding claim 17
the method is performed by executing a program that provides for updating the map in response to the difference value exceeding the predefined threshold deviation.
Ferguson [0140] discloses updating the detailed map information according to exceeding a threshold indicating that the driving environment has changed.

Regarding claim 18, Ferguson teaches the method as recited in claim 14, wherein:
the one or more sensors include sensors that are available by at least one of: car-to-infrastructure systems which transmit data to vehicles or gather data from vehicles; car-to-car systems which transmit data to other vehicles via a wireless communication network; vehicle systems which access the Internet and ascertain instantaneous data from databases; and driver assistance systems encompassing one or multiple system(s) from the following sub-groups: lane-keeping systems which ascertain a lane using camera-based systems and steer a vehicle back into the lane when the lane has been unintentionally exited; road-sign systems, which ascertain a specified speed on the basis of visual systems including video cameras; object-detection systems, which utilize visual sensors including video cameras; and smartphones, including cameras of the smartphones. 
Ferguson [0072] discloses that the autonomous vehicle may communicate with a map provider server via the Internet.
Ferguson [0002] discloses that using visual sensors such as cameras to record data from the autonomous vehicle’s environment is known in the art.

Regarding claim 20, Ferguson teaches the method as recited in claim 14, wherein:
the method further comprises the following step: transmitting a piece of information regarding the reference position and the difference value to a central server.  
Ferguson [0073] discloses that the autonomous vehicle may request a map of the driving environment from the map provider server, and receiving a map from a map provider server of an up-to-date map of the driving environment that includes the changes to the driving environment detected by the autonomous vehicle, and that the map information is associated with a geographic area surrounding the driving environment. 
Ferguson [0074] discloses transmitting data, including the detailed map information and/or vehicle data from the autonomous driving computer system.

Regarding claim 21, Ferguson teaches the method as recited in claim 17, wherein:
the updating of the ma includes at least one of the following actions being carried out: requesting a central server to update the digital map; and requesting a dispatch of a mapping vehicle for mapping the surroundings of the reference position.  
Ferguson [0140] discloses that the autonomous driving computer system may request updated detailed map information from the map provider server.

Regarding claim 22, Ferguson teaches the method as recited in claim 21, wherein:
the mapping vehicle is a motor vehicle or an aircraft  
Ferguson [0043] discloses that the autonomous vehicle may be any type of vehicle including cars, trucks, boats, airplanes, etc.

Regarding claim 26
the plurality of features include at least one of a road marking, a reflector post, a guardrail, a light signal system, a road sign, a trafficable space, a traffic density, a 3D world model, and a speed profile.  
Ferguson [0003] discloses using previously stored map data to identify a plurality of features such as lane markings, lane edges, traffic safety cones, etc. are known in the art.
Ferguson [0059] discloses detecting objects external to the autonomous vehicle including obstacles in the roadway, traffic signals, signs, trees, etc.

Regarding claim 27, Ferguson teaches the method as recited in claim 14, wherein:
the setpoint feature properties include at least one of: geographical position, dimensions, color, and relative position with respect to an information source.  
Ferguson [0053] discloses a geographic position component of the autonomous vehicle that may include a GPS.

Regarding claim 28, Ferguson teaches the device comprising:
sensors;
Ferguson [0002] discloses that autonomous vehicles being equipped with various types of sensors is known in the art.
a memory module storing a digital map;
Ferguson [0005] discloses storing detailed map information for a driving environment in a memory.
Ferguson [0003] discloses that electronic maps are known in the art.
and processor, wherein the processor is configured to perform a method, the method comprising: determining an instantaneous reference position and localize the reference position as a map position in the digital map;
Ferguson [0005] discloses incorporating the vehicle’s position in the detailed map information.
Ferguson [0053] discloses using a Global Positioning System (GPS) to determine the autonomous vehicle’s instantaneous reference position.
obtaining in a memory device an identification of a plurality of features associated with the localized map position, wherein the memory device further identifies a respective one or more setpoint feature properties for each of the plurality of features;
Ferguson [0003] discloses using previously stored map data to identify a plurality of features such as lane markings, lane edges, traffic safety cones, etc. are known in the art.
Ferguson [0059] discloses detecting objects external to the autonomous vehicle including obstacles in the roadway, traffic signals, signs, trees, etc.
detecting surroundings at the instantaneous reference position;
Ferguson [0056] discloses detecting the vehicle surroundings.
based on the detected surroundings, for each of the identified plurality of features, determining whether under a current state the setpoint feature properties identified for the respective feature are expected to be sufficiently detectable using one or more of the sensors for performance of a comparison test;
Ferguson [0005] discloses receiving sensor information and determining that the driving environment (e.g., road information, position, speed, or direction of travel) has changed by a comparison test.
Ferguson [0006] discloses determining a deviation metric value by comparing the changes in driving environment to a deviation metric threshold.
The Examiner notes that a threshold is a measure of being sufficiently detectable.
based on the determination, using the one or more sensor selectively to detect actual feature properties corresponding to the identified respective one or more setpoint feature properties of only those of the one or more of the plurality of features whose associated setpoint feature properties have been determined to be expected to be sufficiently detectable under the current state; 
Ferguson [0059] discloses a detection system that may include lasers, sonar, radar, or cameras to measure the distance between the autonomous vehicle and object surfaces. 
The Examiner notes that measuring a distance results in an actual feature property.
comparing the detected actual feature properties to the setpoint feature properties to which the detected actual feature properties correspond to thereby ascertain a difference value;
Ferguson [0112] discloses using a deviation threshold to compare driving environment metrics to indicate whether a change has occurred.
The Examiner notes that a deviation value is analogous to a difference value.
determining whether the difference value exceeds a predefined threshold deviation;
Ferguson [0016] discloses determining when a deviation metric value exceeds a deviation metric threshold.
and in response to a result of the comparison determination regarding the difference value being that the difference value does not exceed the predefined threshold deviation, operating a vehicle based on the digital map.
Ferguson [0140] discloses that the vehicle may operate based on a digital map when the difference value is equal to a threshold.
The Examiner notes that equaling a threshold is analogous with not exceeding a threshold.

Regarding claim 29, Ferguson teaches the non-transitory memory medium on which is stored a computer program including program code that is executable by a computer and that, when executed by the computer, causes the computer to perform a method, the method comprising the following steps:: 
obtaining a digital map;
Ferguson [0041] discloses that the autonomous vehicle may retrieve a map from a map provider server.
Ferguson [0003] discloses that electronic maps are known in the art.
determining an instantaneous reference position and localizing the reference position as a map position in the digital map;
Ferguson [0005] discloses incorporating the vehicle’s position in the detailed map information.
Ferguson [0053] discloses using a Global Positioning System (GPS) to determine the autonomous vehicle’s instantaneous reference position.
obtaining in a memory device an identification of a plurality of features associated with the localized map position, wherein the memory device further identifies a respective one or more setpoint feature properties for each of the plurality of features;
Ferguson [0003] discloses using previously stored map data to identify a plurality of features such as lane markings, lane edges, traffic safety cones, etc. are known in the art.
Ferguson [0059] discloses detecting objects external to the autonomous vehicle including obstacles in the roadway, traffic signals, signs, trees, etc.
detecting surroundings at the instantaneous reference position;
Ferguson [0056] discloses detecting the vehicle surroundings.
based on the detected surroundings, for each of the identified plurality of features, determining whether under a current state the setpoint feature properties identified for the respective feature are expected to be sufficiently detectable using one or more sensors for performance of a comparison test; 
Ferguson [0005] discloses receiving sensor information and determining that the driving environment (e.g., road information, position, speed, or direction of travel) has changed by a comparison test.
Ferguson [0006] discloses determining a deviation metric value by comparing the changes in driving environment to a deviation metric threshold.
The Examiner notes that a threshold is a measure of being sufficiently detectable.
based on the determination, using the one or more sensor selectively to detect actual feature properties corresponding to the identified respective one or more setpoint feature properties of only those of the one or more of the plurality of features whose associated setpoint feature properties have been determined to be expected to be sufficiently detectable under the current state;
Ferguson [0059] discloses a detection system that may include lasers, sonar, radar, or cameras to measure the distance between the autonomous vehicle and object surfaces. 
The Examiner notes that measuring a distance results in an actual feature property.
comparing the detected actual feature properties to the setpoint feature properties to which the detected actual feature properties correspond to thereby ascertain a difference value 
Ferguson [0112] discloses using a deviation threshold to compare driving environment metrics to indicate whether a change has occurred.
The Examiner notes that a deviation value is analogous to a difference value.
determining whether the difference value exceeds a predefined threshold deviation;
Ferguson [0016] discloses determining when a deviation metric value exceeds a deviation metric threshold.
and in response to a result of the determination regarding the difference value being that the difference value does not exceed the predefined threshold deviation, operating a vehicle based on the digital map.
Ferguson [0140] discloses that the vehicle may operate based on a digital map when the difference value is equal to a threshold.
The Examiner notes that equaling a threshold is analogous with not exceeding a threshold.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson in view of Ansari (U.S. Patent Application Publication No. 20160357188).

Regarding claim 19, Ferguson in combination with Ansari teaches the method as recited in claim 18, wherein Ansari teaches:
the actual feature properties are obtained by filtering and combining pieces of information delivered by multiple ones of the sensors with the aid of algorithms
Ansari [0071] discloses using a sensor fusion algorithm, for example, a Kalman filter, in order to establish evaluations of individual objects and/or features in the environment in which the vehicle is located, or evaluations of particular situations.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the detection of actual feature properties disclosed in Ferguson to incorporate the use of a filter, as taught by Ansari, in order to make navigation information more accurate (Ansari [0056]).

Regarding claim 24
the determining of whether under the current state the setpoint feature properties are expected to be sufficiently detectable includes: 
Ferguson [0005] discloses receiving sensor information and determining that the driving environment (e.g., road information, position, speed, or direction of travel) has changed by a comparison test.
Ferguson [0006] discloses determining a deviation metric value by comparing the changes in driving environment to a deviation metric threshold.
The Examiner notes that a threshold is a measure of being sufficiently detectable.
obtaining a sensor-requirement model that defines for each of the setpoint feature properties, a respective one or more of the sensors required for detection of the respective setpoint feature property and a respective type of use of the respective one or more of the sensors for the detection of the respective setpoint feature property;
Ferguson [0125] discloses using one or more probability models to determine whether the driving environment has changed based on the driving environment or location of the autonomous vehicle.
Ferguson [0147] discloses that the probability model may be associated with the location of the autonomous vehicle, the driving environment, the detailed map information, or a combination thereof.
The Examiner notes that the driving environment is defined by the sensor information detected by the vehicle as disclosed in Ferguson [0005].
Ferguson in combination with Ansari teaches:
obtaining a sensor-availability model that indicates, for each of one or more of the respective sensors of the sensor-requirement model, a respective current availability of the respective 
Ansari [0212] discloses identifying lane information that uses sensors to sense the lane markings.
Ansari [0225] discloses determining that lane information, therefore the associated sensors, is available.
obtaining an environment model that identifies for each of the setpoint feature properties, whether the respective setpoint feature property is expected to be currently blocked from view by one or more static objects or dynamic objects in surroundings of the vehicle, wherein the determining of the whether the respective setpoint feature properties are expected be sufficiently detectable is performed so that the setpoint feature properties determined to be expected to be sufficiently detectable include only those respective setpoint feature properties for which both (a) the sensor and type of use defined in the sensor-requirement model for the respective setpoint feature property are indicated to be available by the sensor-availability model and (b) the environment model does not identify an expectation to be currently blocked. 
Ansari [0105] discloses that the model of a feature may be constructed using the position of the feature as observed from a particular vantage point.
The Examiner notes that a vantage point indicates a particular distance.
Ansari [0143] discloses generating a model of the given sensor’s field of view and object detection.
Ansari [0076] discloses detecting hazards in a vehicle’s path, which a driver may not see due to the object being concealed, by using V2V and V2I communication.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the probability model disclosed in Ferguson to incorporate determining sensor-availability and determining if a respective setpoint feature property is expected to be currently blocked from view by one or more static objects or dynamic objects, as taught by Ansari, to provide enhanced driver awareness (Ansari [0076]) and improve safety and reduce accidents (Ansari [0233]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)272-5326. The examiner can normally be reached Monday to Friday, 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662